DISMISS and Opinion Filed August 8, 2013.




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00946-CV

                                BMW OF DALLAS, Appellant
                                         V.
                                SONYA JACKSON, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-06148

                               MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Myers
       Before the Court is appellant’s August 6, 2013 motion to dismiss this accelerated appeal.

Appellant has informed the Court that the appeal is now moot because the trial court has

dissolved the temporary injunction that is the subject of this accelerated appeal. Accordingly, we

grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                   /Lana Myers/
                                                   LANA MYERS
130946F.P05                                        JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

BMW OF DALLAS, Appellant                           On Appeal from the 116th Judicial District
                                                   Court, Dallas County, Texas.
No. 05-13-00946-CV        V.                       Trial Court Cause No. DC-13-06148.
                                                   Opinion delivered by Justice Myers.
SONYA JACKSON, Appellee                            Justices Lang and Evans, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, SONYA JACKSON, recover her costs of this appeal from
appellant, BMW OF DALLAS.


Judgment entered this 8th day of August, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                             –2–